DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed December 9, 2021, with respect to the rejection(s) of claim(s) 2-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive with respect to the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Braido et al. (WO 2015/175524) and Braido et al. (US 2010/0185277).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-7, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braido et al. (WO 2015/175524).

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Referring to claim 2, Braido et al. discloses A prosthetic heart valve, comprising: a collapsible and expandable stent(906) having a longitudinal axis, an inflow end, an outflow end and a plurality of commissure attachment features(925a-c), the stent including struts forming cells(922. 951) arranged in a plurality of rows extending in an annular direction around the stent(Figs. 9A-B); a cuff assembly(912) coupled to the stent, the cuff assembly including a first segment(F1), a second segment(F2), and a third segment(F3), each of the first segment, the second segment and the third segment being separate segments that include first and second lateral edges angled obliquely relative to the longitudinal axis, the first lateral edge of each of the first segment, the second segment and the third segment being coupled to the second lateral edge of another one of the segments(paragraph 66 discloses three separate segments joined together, see Figs. 9A-B) ; and a collapsible and expandable valve assembly (900) disposed within the stent, the valve assembly having a plurality of leaflets(paragraph 65).
Referring to claim 3, Braido et al. discloses wherein the plurality of rows includes a first row of cells disposed adjacent to the outflow end of the stent, a second row of cells disposed adjacent to the first row of cells and a third row of cells disposed adjacent to the second row of cells(Fig. 9B).
Referring to claim 4, Braido et al. discloses wherein the first row of cells includes a plurality of symmetrical cells and a plurality of asymmetrical cells, wherein each one of the plurality of symmetrical 
Referring to claim 5, Braido et al. discloses wherein each of the symmetrical cells is aligned with one of the commissure attachment features in a longitudinal direction of the stent(Fig. 9B).
Referring to claim 6, Braido et al. discloses wherein at least one of the asymmetrical cells is spaced between each pair of adjacent symmetrical cells in the annular direction(Fig. 9B).
Referring to claim 7, Braido et al. discloses wherein each of the symmetrical cells is substantially diamond shaped and includes four substantially straight struts of equal length(Fig. 9B).
Referring to claim 12, Braido et al. discloses wherein each of the first segment, the second segment and the third segment at least partially covers one of the commissure attachment features, one of the symmetrical cells and one of the cells in the second row of cells(Fig. 9B).
Referring to claim 13, Braido et al. discloses wherein each of the cells in the second row of cells includes four struts, at least two of the four struts being substantially straight struts of equal length(Fig. 9B).
Referring to claim 14, Braido et al. discloses wherein the first segment is attached to the second segment along a first seam and the second segment is attached to the third segment along a second seam, the first and second seams each extending along a strut of one of the symmetrical cells and a strut of one of the cells in the second row of cells(Fig. 9B).


    PNG
    media_image1.png
    736
    1135
    media_image1.png
    Greyscale



Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braido et al. (US 2010/0185277).

Referring to claim 16, Braido et al. discloses a prosthetic heart valve, comprising: a collapsible and expandable stent(paragraph 4, stent 10; Figs. 4A-5A, 15, 50-51) having a longitudinal axis, an inflow end, an outflow end and a plurality of commissure attachment features(20a-c), the stent including struts forming cells arranged in a plurality of rows extending in an annular direction around the stent(see stent 10); a skirt assembly coupled to the stent(buffer layer, 70), the skirt assembly including a first segment, a second segment, and a third segment(Fig. 7 shows a single segment, and Fig. 6 shows three segments, paragraph 124), each of the first segment, the second segment and the third segment being separate 
Referring to claim 20, Braido et al. discloses wherein the first segment is attached to the second segment along a first seam and the second segment is attached to the third segment along a second seam(paragraph 124 discloses that the buffering layer can be made from three single sections and therefore have to be later attached as shown in Fig. 6, which would provide a seam where attached).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (WO 2015/175524) in view of Bortlein et al. (US 2014/0277411).
Referring to claim 8, as applied to claim 4 above, Braido et al. discloses wherein at least one of the asymmetrical cells includes a pair of substantially straight struts that form a V-shape(Fig. 9B), but lacks a detailed description of the asymmetrical cells including a pair of curved struts.
Bortlein et al. discloses a stent valve in the same field of endeavor that comprises cells with substantially straight and a pair of curved struts (see Fig. 4).
It would have been an obvious matter of design choice to have some struts of a cell be curved and some straight as taught in Bortlein, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. in re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (WO 2015/175524) and Bortlein et al. (US 2014/0277411) as applied to claim 8 above, and further in view of Quadri et al. (US 2011/0313515).

Referring to claim 9, as applied to claim 8 above, modified Braido et al. lacks a detailed description of a pair of engaging arms nested within the at least one asymmetrical cell. 
Quadri et al. discloses a heart valve prosthesis in the same field of endeavor with engaging arms (22, 24; Fig. 1) attached to cells for the purpose of grasping the native valve (paragraph 44). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the asymmetrical cells of modified Braido et al. to include engagement arms as taught in Quadri et al. in order to engage the native valve.
Referring to claim 10, as applied to claim 9 above, modified Braido et al. discloses wherein the pair of engaging arms have a curvature that substantially corresponds to the curved struts of the at least one asymmetrical cell (Quadri et al. Fig. 1A, shows curved engaging arms, 22 and 24).
Referring to claim 11, as applied to claim 9 above, modified Braido et al. discloses wherein the at least one asymmetrical cell remains at least partially uncovered by the cuff assembly to allow the pair of engaging arms to extend and engage tissue. [As modified in claim 9 above, the engagement arms are uncovered to allow for engagement, see paragraph 44 and Fig. 1 of Quadri et al.].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (WO 2015/30358) in view of Yohanan et al. (2013/0018458).

Referring to claim 15, Braido et al. lacks a detailed description of a skirt coupled to the stent the skirt including a hub having a cutout and a plurality of tabs extending laterally from the hub, wherein adjacent ones of the tabs are coupled to one another.
Yohanan et al. teaches a stent valve in the same field of endeavor with an outer skirt (204) including a hub having a cut out (skirt is designed to be wrapped around frame, which has a central opening/hub, see Fig. 15) and a plurality of tabs(212) extending laterally from the hub, wherein adjacent ones of the tabs are coupled to one another(Fig.15/16) for the purpose of allowing for the flaps to pivot so that the flaps are positioned between the valve and surrounding tissue to provide a seal (paragraph 67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the prosthesis of Braido et al. to include the skirt as taught in Yohanan et al. in order to provide flaps that are able to pivot to so that the flaps are positioned between the valve and surrounding tissue to provide a seal.

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 2010/0185277).

Referring to claim 17, Braido et al. discloses in an alternative embodiment wherein the plurality of rows includes a first row of cells disposed adjacent to the outflow end of the stent, a second row of cells disposed adjacent to the first row of cells and a third row of cells disposed adjacent to the second row of cells(Fig. 51).
It would have been obvious to a person of ordinary skill in the art to modify the stent of Fig. 5 to comprise the plurality of rows as taught in Fig. 51, in order to develop the structures of the stent for attachment/anchoring into the body orifice. It would only take routine skill in the art to modify the number of stent rows based on a particular patients needs. 
Referring to claim 18, as applied to claim 17 above, Braido et al. disclose wherein the stent is flared radially outwardly from a row of cells to the inflow end of the stent. 
Braido et al. lacks a detailed description of the stent being flared from the second row to the inflow end of the stent.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stent of Braido et al. to flare from the second row to the outflow end as an obvious design choice that would only take routine skill in the art in order for the stent to provide a secure fit in the annulus where it is implanted.
Referring to claim 19, as applied to claim 17 above, Braido et al. discloses wherein the cuff at least partially covers one of the commissure attachment features, one of the cells in the first row of cells and one of the cells in the second row of cells(paragraph 115), and the skirt assembly at least partially covers one cell in the third row of cells(paragraph 115, discloses the buffer layer is between the cuff layer and at least partially covers as shown in Figs. 15A-15B).
Referring to claim 21,  as applied to claim 20 above, Braido et al. discloses wherein each of the first segment, the second segment and the third segment includes a group of the tabs(Fig. 7 shows that 
Braido et al. lacks a detailed description of the adjacent ones of the plurality of tabs are sewn together.
 However, it would have been obvious to a person of ordinary skill in the art to have the adjacent ones of the plurality of tabs be sewn together in order to provide a secure fit of the skirt around the circumference of the stent. The benefit would be to provide a more permanent attachment means.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774